DETAILED ACTION
	
Response to Arguments
Applicant's arguments filed 06-10-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach thermocouple unit providing a value for a temperature Tsense at the sensing point. Examiner respectfully disagrees. 
Applicant teaches a thermocouple unit “providing” a value in both claims 1 and 8. Examiner submits that such recitation is not given patentable weight and is considered functional limitation in an apparatus claim, see MPEP § 2114. The thermocouple provided in the combination of Ahn, Schaefer and Wilson is capable of being operated as recited above. Examiner recommends using “configured to” or “programmed to”. 
In addition, the combination of Ahn, Schaefer and Wilson teaches a battery module comprising: at least one battery cell; a protective circuit module [100] including a printed circuit board [150]; and a thermocouple unit (temperature sensing member) [130] disposed on the circuit board, wherein the temperature sensing member is configured to measure the temperature of the battery cell and send measured information to the protective circuit module (paragraphs 12-18, 26, 32-35, 47 of Ahn). The thermocouple unit (temperature sensing member) comprises two wires made of aluminum and copper (Schafer and Wilson). 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729